DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to amendment filed 11/09/2021, where claims 1, 4-12, 14-20 are amended; claims 1-20 are currently pending.


Allowable Subject Matter
Claims 5-8, 10, 15-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 5 and 15, recite limitations directed to moving a plurality of icons, each displayed in its respective icon display area, by moving the icon(s) from the .  
Regarding claims 10 and 20, recite limitations directed to moving a plurality of icons, each displayed in its respective icon display area, by moving the icon(s) from the .


Response to Arguments
Applicant’s arguments, see pg. 10-12, filed on 11/09/2021, with respect to previous rejection of claims 5-8 and 15-18 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  As such, the previous rejection has been withdrawn.

Applicant’s arguments, see pg. 12-14, with respect to previous rejection of independent claims 1, 11, and 12 under 35 U.S.C. § 102, have been considered, but are moot because the instant claims are not rejected under new grounds in view of the amendment, and the arguments do not apply to any of the references being used in the current rejection.

Applicant’s arguments, see pg. 14, that all dependent claims are patentably distinguished over the cited prior art at least in view of the dependency from their respective independent claims, and requests that the rejections for all dependent claims be reconsidered and withdrew for the reasons argued above.  However, their respective independent claims are now rejected under new grounds in view of the amendment and thus the dependent claims are likewise rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-4, 9, 11-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shan et al., (US 20170277380 A1) (hereinafter Shan).

Referring to claim 1, Shan teaches an icon display control method, comprising: 
displaying a first icon and a second icon in a first icon display area and a second icon display area, respectively (“there are seven icons in the user interface, which are icons of application programs A, B, C, D, E, and F”, ¶ [0212], fig. 6A); 
receiving a first input by a user (“touching and holding to move the icon F towards the icon C”, ¶ [0213], figs. 5 and 6A); 
in response to the first input, displaying the first icon in an icon control box corresponding to the second icon display area (“the terminal displays…an outer square frame of the icon C, where…a region between the inner square frame and the outer square frame is a first region of the icon C”, ¶ [0217], figs. 5, 6A-B); wherein each icon control box corresponds to one icon display area, and each icon control box is used to place one icon to be displayed in the one icon display area corresponding to the icon control box (“a region between the inner square frame and the outer square frame is a first region of the icon C”, ¶ [0217], figs. 6A-B; “The terminal instructs to perform the first operation on the first icon and the second icon when the first icon enters the first region, and that in the first region, the duration in which the first icon is in the staying state is greater than the third preset time length”, ¶ [0202], fig. 5; ; and 
upon the receipt of no other inputs apart from the first input, updating display content of the second icon display area to the first icon (“The terminal may continue to execute step 504 and step 505 when determining that the first icon enters the first region”, ¶ [0195], fig. 5; “The terminal executes step 506 when determining that the first icon enters the first region, and that in the first region, the duration in which the first icon is in the staying state is greater than the third preset time length”, ¶ [0197], fig. 5; “506. Instruct to perform a first operation on the first icon and the second icon”, ¶ [0201], fig. 5; “the first operation may be a replace operation…The replace operation is exchanging positions of icons”, ¶ [0051]).

Referring to claim 2, Shan further teaches the method according to claim 1, wherein the updating display content of the second icon display area to the first icon comprises: 
updating the display content of the second icon display area to the first icon, and updating display content of the first icon display area to the second icon (“the first operation may be a replace operation…The replace operation is exchanging positions of icons”, ¶ [0051]).

Referring to claim 3, Shan further teaches the method according to claim 1, wherein the method further comprises: 
canceling the display of the first icon in the icon control box corresponding to the second icon display area (“the terminal receives a cancellation operation of the user, for example, receives input of the user continuing to move the first icon, and at this moment, the terminal continues to move the first icon in response to the input of the user, and does not perform the first operation”, ¶ [0203], fig. 5).

Referring to claim 4, Shan further teaches the method according to claim 3, wherein the receiving the first input by the user comprises: 
receiving the first input that the user drags the first icon from the first icon display area to the icon control box corresponding to the second icon display area (“touching and holding to move the icon F towards the icon C”, ¶ [0213], figs. 5 and 6A); or 
receiving the first input that the user drags the icon control box corresponding to the second icon display area to the first icon display area.

Referring to claim 9, Shan further teaches the method according to claim 1, wherein after the displaying the first icon in the icon control box corresponding to the second icon display area, the method further comprises: 
receiving a sixth input by the user, wherein the sixth input is an input performed by the user on a first control in the icon control box corresponding to the second icon display area; and 
in response to the sixth input, controlling the first icon to move out of the icon control box corresponding to the second icon display area (“The terminal 

Regarding claims 11 and 19, these claims recite the terminal that performs the steps of the icon display control method of claims 1 and 9 respectively; therefore, the same rationale of rejection is applicable.  Claim 11 being a device claim including the additional elements of a processor, a memory, and a computer program stored in the memory and capable of running on the processor.  Shan further teaches such elements (processor 1103 and memory 1104, ¶ [0248], fig. 11; “The memory 1104 may be configured to store a software program and a module, and the processor 1103 executes various functional applications of the electronic device and implements data processing by running the software program and the module that are stored in the memory 1104”, ¶ [0252], fig. 11).

Regarding claim 13, the instant claim recites the terminal that performs the steps of the icon display control method of claims 2 and 3 combined; therefore, the same rationale of rejection is applicable.

claim 14, Shan further teaches the terminal according to claim 13, wherein the receiving the first input by the user comprises: 
receiving the first input that the user drags the first icon from the first icon display area to the icon control box corresponding to the second icon display area (“touching and holding to move the icon F towards the icon C”, ¶ [0213], figs. 5 and 6A); or 
receiving the first input that the user drags the icon control box corresponding to the second icon display area to the first icon display area.

Regarding claim 12, the instant claim recites the non-transitory computer readable storage medium storing a computer program when executed performs the steps of the icon display control method of claim 1; therefore, the same rationale of rejection is applicable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20080320391 (Lemay) – discloses a device having a touch screen display that provides the functionality of exchanging positions of icons.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2144